Citation Nr: 1500289	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-33 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a higher rating for degenerative joint disease (DJD) of the left shoulder status post arthroscopy evaluated as 20 percent disabling prior to October 14, 2011; 30 percent disabling from October 14, 2011 to February 29, 2012; and 20 percent disabling since March 1, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from August 1976 to August 1980 and service with the Air Force National Guard from November 1986 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2014 statement the Veteran's representative requested that the AOJ schedule a video conference.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference before a Veterans Law Judge at the RO in accordance with applicable procedures.  Notify him of the date, time and location of this rescheduled hearing.   Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




